DETAILED ACTION
This office action is in response to Applicant’s communication of 3/2/2022. Amendments to claims 1 and 11 have been entered.  Claims 1-20 are pending and have been examined.  The rejections and response to arguments are stated below.  

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1and 11 are objected to because of the following informalities. Claims 1 and 11 recite the term “in-store network” and a “store server” (emphasis added).  To be consistent with the drawings and the specification, Examiner requests that the term “store” be changed to “shop” as disclosed. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claims 1-20 are rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
Claims 1and 11 recite “the payment information including an identification number based on which payment processing can be performed;” It can be argued that Applicant fails to provide where in the specification support for this limitation is disclosed. The specification pages listed in the Arguments/Remarks, page 77, line 23, through page 78, line 13, do not provide an indication as to what this limitation is referring to.  Furthermore, it is not clear what constitutes the “identification number” as it relates to “which payment process can be performed”. As best that Examiner can determine, this will be interpreted to be a credit card number.  In view of these ambiguities the scope of the claims is unclear. Dependent claims are rejected by virtue of dependency on a rejected claim.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims do fall within at least one of the four categories of patent eligible subject matter because claim 1 is directed to a system, i.e. machines performing the process and claim 11 is directed to a process; Step 1-yes.
Additionally, under step 2A prong 1, the claims recite a series of steps for aggregating amounts for a list of items and paying for said list of items, i.e. shopping, which is a fundamental economic practice, i.e. paying for goods, and commercial or legal interaction. i.e. sales activities and behaviors and thus grouped as Certain Methods of Organizing Human Activity.  
	The following bolded and italicized limitation steps of claim 1, claim 11 being similar, stripped of any insignificant extra-solution activity and additional computing elements, set forth the abstract idea of aggregating amounts for a list of items and paying for said list of items, i.e. shopping, “… generate, …, a shopping list including the commodity code; receive, …, payment amount data indicating a total payment amount due for purchase of commodities on the shopping list; and transmit a settlement instruction along with the payment amount data to …, … perform a settlement operation in accordance with the payment amount data …”  Furthermore, the claimed limitations cited above cover steps that can be evaluated in the human mind to include mental observations and evaluations. For instance, people routinely calculate/add/total the price of each item they put into their shopping cart, based on their shopping list, in order to maintain a budget.  These limitations recite a process that, under its broadest reasonable interpretation, covers performance of a fundamental economic practice and commercial or legal interaction and therefore fall under the Certain Methods of Organizing Human Activity grouping as well as mental steps that fall under the Mental Processes grouping but for the recitation of generic computer components. That is, other than the nominal recitation of a “a first wireless terminal”, “a shopping cart including a code reader and a second wireless terminal attached thereto”, a “store server system”,  an in-store “network” and “a settlement server” (claims 1 and 11), there is nothing in the claim elements which takes the claim out of Certain Methods of Organizing Human Activity and Mental Processes grouping. 
Under step 2A, prong 2, this judicial exception is not integrated into a practical application. In particular, the claim only recites using a shopping cart, which is nominally recited, with a code reader and various wireless computing devices and servers communicating over generic networks, i.e. processors with memory suitably programmed to perform the limitation steps. The computing elements are recited at a high-level of generality (i.e., as generic computers with processors and memory suitably programmed to perform the generic computer functions) such that it amounts no more than adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement the abstract idea on a computer, or merely uses a computer as a tool to perform the abstract idea, see MPEP 2106.05(f) and generally linking the use of the judicial exception to a particular technological environment or field of use, see MPEP 2106.05(h). The steps of “transmit a commodity code read by the code reader to a store server system via an in-store network to” and “transmitting the payment information stored in the first wireless terminal directly to the settlement server, without the payment information being communicated via the second wireless terminal and the store server system in the in-store network.” are merely adding insignificant extra-solution activity to the judicial exception, e.g. data gathering and data transmission to be used by the abstract idea, see MPEP 2106.05(g).  Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.    
Under step 2B, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using a nominally recited shopping cart with a code reader and generic computing device attached interacting with generic servers that are suitably programmed processors to perform the steps amounts to no more than adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement the abstract idea on a computer, or merely uses a computer as a tool to perform the abstract idea, see MPEP 2106.05(f) and generally linking the use of the judicial exception to a particular technological environment or field of use, see MPEP 2106.05(h). Mere instructions to apply an exception using generic computer components cannot provide an inventive concept. The claim is not patent eligible.   Furthermore, the steps of “transmit a commodity code read by the code reader to a store server system via an in-store network to” and “transmitting the payment information stored in the first wireless terminal directly to the settlement server, without the payment information being communicated via the second wireless terminal and the store server system in the in-store network.” are merely adding insignificant extra-solution activity to the judicial exception, e.g. data gathering and data transmission of a result, see MPEP 2106.05(g).  The transmission of information over a network is well-understood, routine and conventional as well as a user’s mobile device submitting a payment, via a different network other than an in-shop network, directly to a payment server as disclosed in Shastry, priority date of April, 1, 2014, Figure 19B, element 1938 and paragraph [0174]. 
	Furthermore, the bolded and italicized steps above are considered mere instructions to apply an exception akin to a commonplace business method or mathematical algorithm being applied on a general purpose computer, Alice Corp. Pty. Ltd.; Gottschalk and Versata Dev. Group, Inc.; see MPEP 2106.05(f)(2).  The insignificant extra-solution activity claimed such as the receiving and sending of information is akin to the well-understood, routine and conventional computing activity such as receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network) and electronically scanning or extracting data from a physical document, Content Extraction and Transmission, LLC v. Wells Fargo Bank, 776 F.3d 1343, 1348, 113 USPQ2d 1354, 1358 (Fed. Cir. 2014) (optical character recognition); see MPEP 2106.05(d)(II). 
Dependent claims 2-10 and 12-20 when analyzed as a whole and in an ordered combination are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitation(s) fail(s) to establish that the claim(s) is/are not directed to an abstract idea, as detailed below.  The additional recited limitations in the dependent claims only refine the abstract idea.  
For instance, claims 2 and 12 recite displaying options to make a payment which is an abstract idea as is merely displaying information. The generic computing device display is nominally recited such that this limitation falls under Certain Methods of Organizing Human Activity.  Claims 3 and 13 recite the abstract concept of associating information with an identifier, e.g. a representation of underlying information, and merely displaying it on a generic display.  There is no technical detail so as one of ordinary skill in the art would not interpret this as well-understood, routine and conventional activity in the field of payments.  Claims 4 and 14 recite that a kiosk can read the code and perform the settlement, i.e. payment.  This is a well-understood, routine and conventional step in the field of payments and the Point of sale devices disclosed in the specification broadly state “…a self-service checkout apparatus used in an existing semi-self-service-type POS system can be used. The checkout apparatus 5 may have a function of executing information processing for registering a commodity as a purchase commodity. In this case, for example, a face-to-face POS terminal used in an existing POS system or a self-service POS terminal used in an existing self-service-type POS system can be used as the checkout apparatus 5. The checkout apparatus 5 may be referred to as a checkout kiosk.”  Claims 5 and 15 recite that a notification of a completed transaction is attained which is directed to the abstract idea and is a most basic step when concluding a payment.  The transmission of information between two generic computing devices is an insignificant extra-solution activity.  Claims 6 and 16 recites displaying information representing underlying information in no particular manner other than what a generic display would do.  The business rule of performing this display of information when the transaction settlement is not complete does not provide any technical detail other than a mere stipulation directed to the abstract idea.  Claims 7 and 17 recite the method of organizing human activity such as deleting, throwing away or discarding a shopping list once the shopping transaction is complete.  The nominal recitation of a server system does not change this.  Claims 8 and 18 recite, at a very high level of generality, connecting two generic devices through the reading of a code.  There is no technical detail so as to interpret this as anything other than what is known in the field, such as near field communication, barcode, QR code scan or Bluetooth connection to name some.  Claims 9 and 19 recite that the first device has a camera which reads the code displayed on the second device.  This is recited at a high level of generality and was well-known in the field prior to the instant application’s priority date.  Claims 10 and 20 recite that there are separate protocols for devices connecting to other devices, such wireless, such as Bluetooth, or a LAN which is not an inventive concept.  
  
Clearly, the additional recited limitations in the dependent claims only refine the abstract idea of aggregating amounts for a list of items and paying for said list of items, i.e. shopping, further. Further refinement of an abstract idea does not convert an abstract idea into something concrete. 
The claims merely amount to the application or instructions to apply the abstract idea (i.e. a series of steps for aggregating amounts for a list of items and paying for said list of items, i.e. shopping,) on one or more computers, and are considered to amount to nothing more than requiring a generic computer system (e.g. processors and memory suitably programmed) to merely carry out the abstract idea itself.   As such, the claims, when considered as a whole, are nothing more than the instruction to implement the abstract idea (i.e. a series of steps for aggregating amounts for a list of items and paying for said list of items, i.e. shopping,) in a particular, albeit well-understood, routine and conventional technological environment.
Accordingly, the Examiner concludes that there are no meaningful limitations in the claims that transform the judicial exception into a patent eligible application such that the claims amount to significantly more than the judicial exception itself or integrate the judicial exception into a practical application.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action: 
(a) A patent may not be obtained through the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made. 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1,148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows: 
a. Determining the scope and contents of the prior art.
b. Ascertaining the differences between the prior art and the claims at issue. 
c. Resolving the level of ordinary skill in the pertinent art.  
d. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 8, 10, 11, 18 and 20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Hagen et al. (US 2019/0236583)(Hagen hereinafter) in view of Shastry et al. (US 2015/0039462)(Shastry hereinafter)
Regarding Claims 1 and 11 (Currently Amended) Hagen discloses a transaction processing system and method, comprising: a first wireless terminal {……} and a shopping cart including a code reader and a second wireless terminal attached thereto, (at least FIG.1, at least [0004], “For example, physical shopping carts can be equipped with one or more product detection systems (e.g., scanners, sensors, cameras) that can electronically tally products that are placed in physical shopping carts.”, at least FIG.2, element 210, at least [0040], ((“a wireless transceiver 210 (e.g., Wi-Fi chipset, BLUETOOTH chipset, 4G LTE chipset, cellular network transceiver, NFC chipset) to wirelessly transmit and receive information,….”)) wherein the second wireless terminal is configured to: 
transmit a commodity code read by the code reader to a store server system via an in-store network to generate, on the store server system, a shopping list including the commodity code; (at least FIG.2, elements 228 and 216, at least [0006], at least [0041], at least [0050-0051]). 
receive, from the store server system, payment amount data indicating a total payment amount due for purchase of commodities on the shopping list; (at least Figure 27, at least [0194],) and 

	Although Hagen substantially discloses the invention of claims 1 and 11 above, it appears that Hagen does not explicitly disclose, however, Shastry discloses:

in which payment information associated with a customer is stored, the payment information including an identification number based on which payment processing can be performed; (at least [0056], “…a payment account to use when the item is bought, and/or the like.”, at least [0076], “…the consumer 502 may be associated with an electronic wallet 503, which may have various registered accounts, including one or more bank accounts,…”)
transmit a settlement instruction along with the payment amount data to the first wireless terminal via the in-store network, the first wireless terminal is configured to perform a settlement operation in accordance with the payment amount data with a settlement server out of the in-store network by transmitting the payment information stored in the first wireless terminal directly to the settlement server, without the payment information being communicated via the second wireless terminal and the store server system in the in-store network; (at least Figure 19B, element 1938, discloses sending a payment directly to a payment network 140 via a different communication channel from the in-store communication channel, at least [0174], “the shopping cart may generate 1933 a checkout code that the user may use in order to initiate a snap purchase 1936 via the user's electronic device. The user's device may then send a snap purchase checkout request 1938 to a payment network 1940.”, at least [0180]) 

It would have been obvious to one of ordinary still in the art to include in the system for providing and managing associations between mobile computing devices and physical shopping carts of Hagen the ability to send a purchase request directly to the payment network from a user device as taught by Shastry since the claimed invention is merely a combination of old elements and in the combination, each element would merely have performed the same function as it did separately. One of ordinary skill in the art would have recognized that applying the features taught by Shastry, to the known invention of Hagen, would have yielded predictable results and resulted in an improved invention. The motivation to combine is that the user bypasses sending sensitive information to the merchant system and sends the payment request directly to the payment network increasing security. 

Regarding Claims 8 and 18, (Original) Hagen further discloses wherein:
the first wireless terminal includes a display and configured to display, on the display, a code symbol representing a check-in code to establish a wireless connection with the second wireless terminal, and the second wireless terminal is configured to obtain the check-in code from the4Application No. 17/112,026Docket No.: TAI/3127USAmendment dated March 2, 2022 Reply to Office Action of December 2, 2021displayed code symbol read by the code reader and establish the wireless connection to the first wireless terminal using the check-in code; (at least Abstract, at least FIG.1, element 110, at least [0035]).  

Regarding Claims 10 and 20, (Original) Shastry further discloses wherein:
the second wireless terminal includes a first wireless communication interface configured to perform wireless communication with the server system according to a first wireless communication protocol and a second wireless communication interface configured to perform wireless communication with the first wireless terminal according to a second wireless communication protocol that supports a shorter communication range than the first wireless communication protocol; (at least Figure 19B).


Claims 2-7, 9, 12-17 and 19   are rejected under 35 U.S.C. 103(a) as being unpatentable over Hagen et al. (US 2019/0236583)(Hagen hereinafter) in view of Shastry et al. (US 2015/0039462)(Shastry hereinafter) and further in view of Baublys (EP2381409A2)

Regarding Claims 2 and 12, (Original) although the combination of disclosures of Hagen and Shastry substantially disclose the invention of claim 1 and 11, as well as Shastry disclosing a display on the shopping cart displaying a payment option, see [0171] and [0174], it appears that the combination of disclosures of Hagen and Shastry does not explicitly disclose, however, Baublys discloses,
wherein:
the second wireless terminal includes a display and is configured to display on the display a screen to select a settlement method from options including a first settlement using the first wireless terminal and a second settlement without using the first wireless terminal, and transmit the settlement instruction when the first settlement is selected; (at least [0021], at least [0022], “…after all the desired goods are loaded into the cart, the customer with the help of the touch-sensitive LCD screen selects the payment method to pay by card or in cash,…”, at least [0056], at least [0059]).

It would have been obvious to one of ordinary still in the art to include in the system for providing and managing associations between mobile computing devices and physical shopping carts of Hagen and the ability to send a purchase request directly to the payment network from a user device as taught by Shastry a display on a touch screen display on a shopping cart presenting selectable payment options as taught by Baublys since the claimed invention is merely a combination of old elements and in the combination, each element would merely have performed the same function as it did separately. One of ordinary skill in the art would have recognized that applying the features taught by Baublys, to the known combination of disclosures of Hagen and Shastry, would have yielded predictable results and resulted in an improved invention. The motivation to combine is that a shopper can perform a payment transaction and exit the store from anywhere within the store, see Baublys in at least [0021]. 

Regarding Claims 3 and 13, (Original) Shastry further discloses, wherein:
the shopping list is associated with a transaction ID, and the second wireless terminal is further configured to display, on the display, a code symbol representing the transaction ID when the second settlement is selected; (at least [0180]).  

Regarding Claims 4 and 14, (Original) Hagen and Shastry further disclose,
further comprising: 
a checkout kiosk configured to read the code symbol displayed on the display and perform a settlement operation with the settlement server using the transaction ID obtained from the read code symbol; (Hagen: at least [0037], Shastry: at least [0180]).  

Regarding Claims 5 and 15, (Original) the combination of Hagen and Shastry further disclose, wherein:
the first wireless terminal is configured to transmit to the second wireless terminal a notification indicating whether the settlement operation is complete; (Hagen: [0007], Shastry: [0180]).   

Regarding Claims 6 and 16, (Original) Shastry further discloses wherein:
the shopping list is associated with a transaction ID, and the second wireless terminal includes a display and is further configured to display, on the display, a code symbol representing the transaction ID when the notification indicates that the settlement operation is not complete; (at least [0174], “…the shopping cart may generate 1933 a checkout code that the user may use in order to initiate a snap purchase 1936 via the user's electronic device.”).  
Regarding Claims 7 and 17, (Original) Hagen further discloses, wherein:
the second wireless terminal is further configured to cause the server system to close the shopping list when the notification indicates that the settlement operation is complete; (at least [0007]).  

Regarding Claims 9 and 19, (Original) Hagen and Baublys further disclose, wherein:
the second wireless terminal includes a display and is configured to display, on the display, a code symbol representing a check-in code to establish a wireless connection with the first wireless terminal, and the first wireless terminal includes a camera and is configured to establish the wireless connection with the second wireless terminal using the check-in code obtained from an image of the displayed code symbol captured by the camera; (Hagen: at least [0008], at least [0040], Baublys: at least [0011], at least [0018]).  

Response to Arguments
Applicant’s arguments with respect to the 35 U.S.C. 101 rejection of claims 1-20 filed in the Remarks dated 3/2/2022 have been fully considered but they are not persuasive. 
Applicant argues, on page 10 of the Remarks, that the claims are eligible over 101 at Step 2A by stating “Such claimed features are uniquely tied to a specific transaction processing system using a specific type of a shopping cart that is not conventionally used in industries involving shopping carts, such as retail stores, and a specific manner of communicating the payment information.” Examiner respectfully disagrees.
	The shopping cart is nominally recited and analyzed as an additional element.  Applicant is not claiming that they invented the shopping cart, but that the cart has generic computing elements attached to it in no particular manner.  This is not an inventive concept as the many pieces of art provided disclose physical carts with computer elements integrated into them. For instance, the specification discloses the cart terminal of Figure 8 as “The cart terminal 400 includes a tablet computer 401, a scanner 402, a reader 403, and a camera 404. The tablet computer 401 includes a processor 4011, a main memory 4012, an auxiliary storage unit 4013, wireless communication units 4014 and 4015, a touch panel 4016, a sound unit 4017, an interface unit 4018, and a transmission line 4019. The processor 4011, the main memory 4012, the auxiliary storage unit 4013, the wireless communication units 4014 and 4015, the touch panel 4016, the sound unit 4017, and the interface unit 4018 can communicate with each other through the transmission line 4019. By connecting the processor 4011, the main memory 4012, and the auxiliary storage unit 4013 through the transmission line 4019, a computer for controlling the cart terminal 400 is configured. The summary of the functions of the processor 4011, the main memory 4012, the auxiliary storage unit 4013, the touch23(PATENT) Atty. Dkt. No.: TAI/3127USpanel 4016, the wireless communication unit 4015, and the transmission line 4019 is the same as that of the processor 11, the main memory 12, the auxiliary storage unit 13, the touch panel 304, the wireless communication unit 306, and the transmission line 15, and thus the description thereof will not be repeated.”  These are all described at a very high level of generality such that they leveraged for their inherent use to carry out the abstract idea.
On page 10 of the Remarks, Applicant argues “Applicant respectfully submits that the claims at issue therefore recite an improved manner of communicating payment information in an in-store transaction using a shopping cart. Accordingly, Applicant respectfully submits that such claim features are NOT well-understood, routine and previously known in the industry, and rather amount to significantly more than the abstract idea itself.” Examiner respectfully disagrees.
	The first wireless terminal is disclosed in the specification as “The user terminal 300 has a function of executing wireless communication with the cart terminal 400 and a function of executing wireless communication with the communication network 600. As the user terminal 300, a communication terminal having a data communication function, for example, a smartphone or a tablet terminal can be used. The user terminal 300 is an example of the mobile terminal.” and “FIG. 7 is a block diagram illustrating a circuit configuration of the user terminal 300. The user terminal 300 includes a processor 301, a main memory 302, an auxiliary storage unit 303, a touch panel 304, a camera 305, a wireless communication unit 306, a mobile communication unit 307, and a transmission line 308. The processor 301, the main memory 302, the auxiliary storage unit 303, the touch panel 304, the camera 305, and the mobile communication unit 307 can communicate with each other through the transmission line 308. By connecting the processor 301, the main memory 302, and the auxiliary storage unit 303 through the transmission line 308, a computer for controlling the user terminal 300 is configured. The summary of the functions of the processor 301, the main memory 302, the auxiliary storage unit 303, and the transmission line 308 is the same as that of the processor 11, the main memory 12, the auxiliary storage unit 13, and the transmission line 15, and thus the description thereof will not be repeated.”  The network leveraged to transmit information between generic computing devices is disclosed as “The wireless communication unit 4014 transmits and receives data to and from the user terminal 300 through wireless communication in accordance with a wireless communication protocol. As the wireless communication unit 4014, for example, a well-known communication device based on Bluetooth® can be used. The wireless communication unit 4014 is an example of the second communication unit.” and “As the communication network 600, for example, the Internet, a virtual private network (VPN), a local area network (LAN), a public communication network, a mobile communication network, and the like can be used singly or can be used appropriately in combination. As the communication network 600, typically, a mobile communication network, the Internet, or a VPN is used.” As such, the “manner” in which information is transmitted is well-understood, routine and conventional computing activity akin to receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); see MPEP 2106.05(d)(II).  Furthermore, performing settlement with an entity outside of the in-store server system by directly communicating with said outside settlement server is found in the prior art as applied above from Shastry which has a priority date of April 1, 2014. As such, Applicant’s amended language is merely appending well-understood, routine and conventional activities previously known in the industry, specified at a high level of generality, to the judicial exception, see MPEP 2106.05(d).
For these reasons and those stated in the rejections above, rejection of claims 1-20 under 35 U.S.C. 101 is maintained by the Examiner.
Applicant’s arguments with respect to the 35 U.S.C.103 rejection of claims 1-20, filed in the Remarks dated 3/2/2022, have been fully considered but they are not persuasive. 
Applicant argues that Hagen does not disclose the amended language.  Examiner agrees with this argument, however, upon further consideration, it is clear that Shastry et al. (US 2015/0039462) discloses the amended language in at least Figure 19B, element, 1938.  For this reason, Examiner provides an updated 35 U.S.C. 103 rejection as analyzed above.

	Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J BRIDGES whose telephone number is (571)270-5451. The examiner can normally be reached 7:00am-3:30pm M-F EDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ryan Donlon can be reached on 571-270-3602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER BRIDGES/Primary Examiner, Art Unit 3695                                                                                                                                                                                                        5/4/2022